Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between R.
William Taylor (“Employee”) and Accelrys, Inc. (“Company”) (jointly referred to
as the “Parties”).

RECITALS

 

  1) Employee has been employed by the Company as its Vice President, Marketing.

  2) In or about October, 2006, the Parties entered into an employment agreement
(“Employment Agreement”).

  3) Employee is hereby resigning and his employment is terminating on
February 8, 2008 (“Termination Date”);

  4) The Parties wish to set forth the terms of such termination as set forth
herein.

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

AGREEMENT

1. Effective Date. This Agreement shall become effective and enforceable on the
first day following the expiration of the revocation period set forth in
Section 9, below (the “Effective Date”).

2. Company’s Obligations. Provided that, and so long as, Employee abides by the
obligations set forth in Section 7 of the Employment Agreement, the Company
shall pay Employee the sum of $346,080 (three hundred forty six thousand and
eighty dollars), less applicable withholdings. Such amount will be paid in equal
installments on each of the Company’s regular payroll days, commencing on the
Company’s first payroll period after the Effective Date and ending twelve months
thereafter. The Company shall also reimburse Employee for up to twelve months of
premiums paid under COBRA for medical and dental insurance coverage, at the same
level at which Employee held such coverage prior to the Termination Date,
provided that such reimbursement will cease if Employee obtains other employment
with medical coverage within such period, and further provided that Employee
will notify Company within fifteen (15) days of obtaining such coverage.

3. Bonus Payment. When and if bonus payments are made to the Company’s
executives pursuant to the Company’s Management Incentive Plan (the “Plan”). The
Company shall tender to Employee a pro-rata lump sum amount, prorated for the
number of full months in the Company’s 2008 fiscal year during which Employee
had been employed prior to his termination, of the bonus that would have been
payable to Employee had he remained employed throughout the year. Such bonus
will be based upon the achievement against objectives as determined by the
Company’s board of directors at the conclusion of the fiscal year to have been
earned pursuant to the terms of the Plan.

4. Full Satisfaction of Salary, Benefits and Vesting Obligations. Employee
acknowledges and agrees that, subject to complying with the terms set forth in
Sections 2 and 3 hereof, the Company has paid all salary, wages, accrued
vacation and any and all other benefits due to Employee. Employee further
acknowledges and agrees that any options to purchase the Company’s stock,
restricted stock units or other equity rights have ceased vesting as of the
Termination Date, and that Employee may exercise any vested stock options during
a period of ninety (90) days from the Termination Date, solely in accordance
with the terms of the applicable stock option plans and grants.

5. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its affiliates, officers, managers, supervisors, agents and
employees. Employee, on his own behalf, and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby fully and forever
releases the Company and its officers, directors, employees, agents, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns (collectively “the Released parties”)
from any duty, obligation or cause of action relating to any matters of any
kind, whether presently known or unknown, suspected or unsuspected arising from
or relating to any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement. Claims released hereunder
include, without limitation, claims relating to Employee’s employment and the
termination of employment; claims relating to the Employment Agreement, claims
relating to, or arising from, wrongful or constructive termination; claims
relating to the right to purchase, or actual purchase or exercise of Company
stock; claims relating to fraud, misrepresentation, breach of duty, securities
claims; breach of contract, infliction of emotional distress, misrepresentation,
unfair business practices, defamation, libel, slander, negligence, personal
injury, and any other tortuous conduct claims; claims for violation of any
federal, state or municipal statute, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, The Worker Adjustment and Retraining Notification Act, the Older
Workers Benefit Protection Act, the Family and Medical Leave Act, the California
Family Rights Act, the California Fair Employment and Housing Act, and the
California Labor Code.



--------------------------------------------------------------------------------

6. Civil Code Section 1542. Employee represents that he is not aware of any
claim other than the claims that are released by this Agreement. Employee
acknowledges that he has had the opportunity to be advised by legal counsel and
is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have hereunder, as well as under any other statute or common law
principles of similar effect.

7. No Pending or Future Lawsuits/Covenant not to Sue. Employee represents that
he has no lawsuits, claims, or actions pending in his name, or on behalf of any
other person or entity, against the Released Parties. Employee represents and
agrees that he does not intend to bring, and will not bring, any claims on his
own behalf or on behalf of any other person or entity against the Released
Parties, whether in court, in an administrative hearing or otherwise.

8. Complete Release. Employee agrees that the release set forth herein shall be
and remain in effect in all respects a complete general release. This release
does not extend to any obligations incurred under this Agreement.

9. Consideration Period and Revocation. The Parties agree that Employee has 21
days from the date of receipt of this Agreement to consider executing such
Agreement, and may use as much or as little of such period as he’d like.
Employee may revoke this Agreement after its execution by delivering written
notice of revocation to the Company’s Vice President of Human Resources on or
before the seventh day following execution, or, if such day falls on a weekend
or holiday, the first non-weekend or holiday day thereafter. If Employee revokes
this Agreement, the Company shall have no obligation hereunder or under the
Employment Agreement.

10. Voluntary Execution and Opportunity to Seek Legal Counsel. This Agreement is
executed voluntarily and without any duress or undue influence on the part or
behalf of the Parties hereto, with the full intent of releasing all claims.
Employee acknowledges that he has read this Agreement; has been provided with
the opportunity to be represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of his choice or has voluntarily declined to
seek such counsel. Employee further represents that he understands the terms and
consequences of this Agreement and the releases herein; and he is fully aware of
the legal and binding effect of the releases therein.

11. Breach. Employee acknowledges and agrees that any breach of any provision of
this Agreement shall constitute a material breach of this Agreement and shall
entitle the Company immediately to recover the severance benefits provided to
Employee under this Agreement.

12. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of actual or potential
disputed claims. No action taken by the Parties hereto shall be deemed or
construed to be an admission of any fault or liability whatsoever to the other
party or to any third party.

13. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement, except as
provided herein.

14. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in San Diego County before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes, supplemented by the California Code of Civil Procedure. The
Parties agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties agree that the prevailing party in any
arbitration shall be awarded its reasonable attorneys’ fees and costs. The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This paragraph will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Employee’s obligations under this Agreement and the
Confidentiality Agreement.

 

-2-



--------------------------------------------------------------------------------

15. Authority. Each party represents and warrants that it has the authority to
act to enter into and effectuate the terms of this Agreement.

16. No Representations. In entering into this Agreement, neither party has
relied upon any representations or statements made by the other party hereto,
except as expressly set forth in this Agreement.

17. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

18. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter hereof. Nothing herein supersedes Employee’s
confidentiality obligations set forth in Section 6 of the Employment Agreement,
or confidentiality or invention assignment obligations set forth in other
agreements executed by Employee, which remain in full force and effect.

19. No Waiver. The failure of either party to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed as a subsequent waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

20. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Chief Executive Officer of the Company.

21. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of California, without regard
to choice-of-law provisions. Employee hereby consents to personal and exclusive
jurisdiction and venue in the State of California.

22. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

Taxes. Employee will be responsible for the payment of any tax liability
incurred as a result of this Agreement, including, without limitation, any taxes
and penalties that may arise under Section 409A of the Internal Revenue Code.
Notwithstanding the above, the Company may delay any payments hereunder,
including under Sections 2 and 3, above, for such period of time necessary to
avoid such tax. Such payments will be paid on the first day on which such
payments may be made without imposition of such tax.

ACCELRYS, INC.

 

 

Dated:   2/5/08     By:   /s/ Mark J. Emkjer        

Mark J. Emkjer

President and Chief Executive Officer

(Principal Executive Officer)

    Dated:   2/5/08     By:   /s/ R. William Taylor         R. William Taylor

 

-3-